DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 10/04/2019 and 02/02/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Objections
Claims 1, 7 and 10 are objected to because of the following informalities:
The claims recite a plurality of elements or steps in one body of text; each elements/steps should be separated by a line indentation. 
 
§ 1.75 Claim(s).
	(e)     Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:

(2)     A phrase such as “wherein the improvement comprises,” and
(3)    Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.
(f)     If there are several claims, they shall be numbered consecutively in Arabic numerals.
(g)     The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable.
(h)     The claim or claims must commence on a separate physical sheet or electronic page. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material.
(i)     Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 recites a method for reducing intermediate nodes in a polygonal chain with one or a plurality of intermediate nodes of a set of intermediate nodes between a starting node and an end node, wherein, in addition to the attributes of longitude and latitude, at least one further attribute with an attribute value and an attribute direction of a set of further attributes is assigned to the starting node, the end node and every intermediate node of the set of intermediate nodes, the method comprising: in one or more processors, for each intermediate node, starting from the starting node: 
comparing the attribute direction of the at least one further attribute of an intermediate node with the attribute direction of the at least one further attribute of the immediately preceding node; 
marking the intermediate node as a significant node if the comparison yields a direction change of the attribute direction; and 
applying a line generalization method with reference to the longitude and latitude attributes, wherein the intermediate nodes that are marked as significant nodes may not be removed,
Claim 10 recites a device comprising a processor configured to execute a method for reducing intermediate nodes in a polygonal chain with one or a plurality of intermediate nodes of a set of intermediate nodes between a starting node and an end node, wherein, in addition to the attributes of longitude and latitude, at least one further attribute with an attribute value and an attribute direction of a set of further attributes is assigned to the starting node, the end node and every intermediate node of the set of intermediate nodes, the method comprising: in one or more processors, for each intermediate node, starting from the starting node: 
comparing the attribute direction of the at least one further attribute of an intermediate node with the attribute direction of the at least one further attribute of the immediately preceding node; 
marking the intermediate node as a significant node if the comparison yields a direction change of the attribute direction; and 
applying a line generalization method with reference to the longitude and latitude attributes, wherein the intermediate nodes that are marked as significant nodes may not be removed … 
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claims 1 and  10) “one or more processors”, “device comprising a processor configured to…” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. Of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the processors are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as “significantly more” see MPEP 2106.05(f).
Dependent claims 2-9 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eastman [US Patent Application Publication 2017/0323368 A1].
Regarding claim 1, Eastman teaches a method for reducing intermediate nodes (redundant nodes can be removed – 0079) in a polygonal chain (route segments – 0074, and bounded polygon – 0077) with one or a plurality of intermediate nodes (plurality of nodes) of a set of intermediate nodes (pair of nodes – 0073, 0074) between a starting node and an end node (figure 4, see arrow indicating direction path from node 1 to node 6 – 0073, 0085), wherein, in addition to the attributes of longitude and latitude (coordinate data, latitude and longitude – 0065), at least one further attribute with an attribute value (information may also include altitude, etc. – 0072, GPS track – 0076) and an attribute direction (list of edges – 0073) of a set of further attributes is assigned to the starting node, the end node and every intermediate node of the set of intermediate nodes, the method comprising: 
in one or more processors, for each intermediate node, starting from the starting node (figure 4, starting node 1 – 0078): 
comparing the attribute direction of the at least one further attribute of an intermediate node with the attribute direction of the at least one further attribute of the immediately preceding node (comparing the list of edges for GPS track – 0082); 
marking the intermediate node as a significant node if the comparison yields a direction change of the attribute direction (node list reduced to 1, 2, 3, 5, 4, 5, 2, 1, these nodes are kept, “marked” and the same redundant nodes are removed – 0079); and 
(Ramer Douglas Puecker algorithm or other algorithm known may be used to form the bounding box – 0077) with reference to the longitude and latitude attributes, wherein the intermediate nodes that are marked as significant nodes may not be removed.

Regarding claim 10, Eastman teaches a device comprising a processor configured to execute a method for reducing intermediate nodes (redundant nodes can be removed – 0079) in a polygonal chain (route segments – 0074, and bounded polygon – 0077) with one or a plurality of intermediate nodes (plurality of nodes) of a set of intermediate nodes (pair of nodes – 0073, 0074) between a starting node and an end node (figure 4, see arrow indicating direction path from node 1 to node 6 – 0073, 0085), wherein, in addition to the attributes of longitude and latitude (coordinate data, latitude and longitude – 0065), at least one further attribute with an attribute value (information may also include altitude, etc. – 0072, GPS track – 0076) and an attribute direction (list of edges – 0073) of a set of further attributes is assigned to the starting node, the end node and every intermediate node of the set of intermediate nodes, the method comprising: in one or more processors, for each intermediate node, starting from the starting node (figure 4, starting node 1 – 0078): 
comparing the attribute direction of the at least one further attribute of an intermediate node with the attribute direction of the at least one further attribute of the immediately preceding node (comparing the list of edges for GPS track – 0082); 
marking the intermediate node as a significant node if the comparison yields a direction change of the attribute direction (node list reduced to 1, 2, 3, 5, 4, 5, 2, 1, these nodes are kept, “marked” and the same redundant nodes are removed – 0079); and 
applying a line generalization method  (Ramer Douglas Puecker algorithm or other algorithm known may be used to form the bounding box – 0077) with reference to the longitude and latitude attributes, wherein the intermediate nodes that are marked as significant nodes may not be removed.

Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 2 is objected to because the closest prior art, Eastman [US Patent Application Publication 2017/0323368 A1], fails to anticipate or render obvious determining a difference between the value of the at least one further attribute of an intermediate node and the value of the at least one further attribute of a preceding node, wherein the preceding node is a proximate preceding starting node or a proximate preceding intermediate node that has not yet been removed; and marking the intermediate node as a significant node if the difference exceeds a threshold value, otherwise removing the intermediate node from the set of intermediate nodes, in combination with all other limitations in the claim(s) as defined by applicant.

determining a first difference between the value of the at least one further attribute of an intermediate node and the value of the at least one further attribute of a preceding node, wherein the preceding node is a proximate preceding starting node or a proximate preceding intermediate node that has not been removed; determining a second difference between the value of the at least one further attribute of the immediately succeeding node and the value of the at least one further attribute of the intermediate node; determining a difference between the first difference and the second difference; and marking the intermediate node as a significant node if the difference exceeds a threshold value, otherwise removing the intermediate node, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 4 is objected to because the closest prior art, Eastman [US Patent Application Publication 2017/0323368 A1], fails to anticipate or render obvious determining a first difference between the value of the at least one further attribute of an intermediate node and the value of the at least one further attribute of a preceding node, wherein the preceding node is a proximate preceding starting node or a proximate preceding intermediate node that has not been removed; determining a second difference between the value of the at least one further attribute of the immediately succeeding node and the value of the at least one further attribute of the preceding node; determining a difference between the first difference and the second difference; and marking the intermediate node as a significant node if the third difference exceeds a threshold value, otherwise removing the intermediate node, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 7 is objected to because the closest prior art, Eastman [US Patent Application Publication 2017/0323368 A1], fails to anticipate or render obvious applying a line reduction method with reference to the at least one further attribute, and a projection of the polygonal chain either onto the longitude or the latitude, wherein the intermediate nodes marked as significant must not be removed; marking intermediate nodes remaining after application of the line reduction method as significant nodes; and applying the line generalization method with reference to the longitude and latitude attributes, wherein the intermediate nodes that are marked as significant nodes must not be removed, in combination with all other limitations in the claim(s) as defined by applicant.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GERINGER et al. (US Patent Application Publication 2015/0161438 A1) discloses systems and methods for feature generalization leveraging topological model functionality;
Dorum et al. (US Patent Application Publication 2010/0082248 A1) discloses a method and system for creating geometry for use in ADAS using link chains.

RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862